Citation Nr: 0503626	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  98-16 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for crash injuries 
including the left shoulder and left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel









INTRODUCTION

The veteran served on active duty from September 1967 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In August 2003, the Board remanded this case for a VA joint 
examination.  As a result of this medical assessment, the RO 
granted a claim of service connection for a back disability 
in July 2004, and thus, the characterization of the issue on 
appeal has been modified to reflect that determination.



FINDING OF FACT

The veteran's left knee exhibiting minimal degenerative 
changes with resulting disability, and the left shoulder 
having significant degenerative arthritis with resulting 
disability, are both due to injury in service, specifically a 
crash.



CONCLUSION OF LAW

The veteran's left knee and left shoulder disabilities were 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

An assessment of VA's duties under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is not required as the 
veteran's claim is granted.

I.  Facts

The veteran's service medical records include an August 1968 
notation that the veteran complained of left knee soreness 
and locking.  A physical examination revealed contusion of 
the lateroinferior portion of the knee.  The left lateral 
collateral ligament seemed to be lax, and exhibited moderate 
tenderness. 

In September 1968, the veteran was in a helicopter crash.  
Shortly thereafter, the veteran complained of left anterior 
chest pain.  In April 1969, the veteran sought treatment for 
multiple bone and joint pain including bilateral knees and 
the right shoulder, which had been hurting since the crash.  
An x-ray did not find significant abnormalities.  Of record 
is a General Order from the Department of the Army awarding 
the veteran a Purple Heart for wounds received in connection 
with military operations against a hostile force on September 
3, 1968.

Treatment records from the Sunnyvale Medical Clinic note that 
in June 1993, the veteran was having knee pain, among other 
thing.  The examiner recorded that the veteran had fallen 
with a resultant grade III sprain of his ankle, and that 
exercise caused some pain in the ankle, knee, and arm.  The 
examiner assessed the veteran's knee (and ankle) pain as 
having do with some mild degenerative changes and possibly 
his old injuries and old line of work with Special Forces in 
Vietnam.  

A September 1995 report noted that the veteran complained of 
pain on his left side in the shoulder and knee.  The veteran 
had fallen earlier that year, and his whole left side had 
been sore.  The examiner noted the veteran's military career 
and multiple traumas, and that the veteran had "a lot of 
degenerative arthritis and changes stemming from that," 
which had exacerbated the current problem.  The examiner 
stated that the veteran's arthritic pains came from "wear 
and tear."  

On his May 1997 application for compensation, the veteran 
stated that he had had arthritis since 1970.  

At a July 1997 VA examination, the veteran complained of pain 
in his shoulders and knees.  He complained of discomfort on 
external rotation and abduction of the shoulders.  The 
veteran was diagnosed as having post-traumatic arthritis, 
osteoarthritis, to be further investigated by Rheumatology.  

October 1997 treatment records from the VA Medical Center in 
Palo Alto contain a diagnosis of polyarthralgia:  "The 
patient was a parachutist in the Army and had has recently 
been seen in Rheumatology with a diagnosis of 
osteoarthritis."  Notes from the rheumatology consult stated 
that knee x-rays demonstrated minimal peaking of the tibial 
spines suggestive of early osteoarthritis.  

A January 2000 VA examination noted the veteran's ongoing 
complaint of physical pain, primarily in his knees and 
shoulder.  He indicated that he was injured when jumping out 
of a helicopter.  Treatment records from the Palo Alto VA 
Outpatient Clinic for a routine follow-up indicated that the 
veteran took Naprosyn for osteoarthritis, but he noticed some 
increased pain in his shoulders and knees.  A November 2000 
follow-up assessment noted that the veteran had 
osteoarthritis, and he continued to have pain.  In August 
2001, a notation indicated that Etodolac worked better at 
alleviating the veteran's osetoarthritic pain in his knees 
and shoulders.  

A May 2004 VA examination reported the veteran's history.  
The veteran stated that during the helicopter crash in 
September 1968 he primarily injured the left side of his 
body.  Even after returning to duty, the veteran complained 
of pain in his left shoulder and left knee.  The veteran 
stated that the symptoms had persisted to the current time.  
As such, the veteran complained of pain in the left shoulder, 
with much tenderness on the top of the shoulder.  He found 
that it was difficult to elevate his left arm to shoulder 
level or above.  At night, the veteran could not lie on his 
left side.  If he did, the pain increased and he developed 
numbness that extended down the arm and into his hand.  He 
could not do any activity repetitiously.  The veteran also 
reported that his left knee tended to give out, and that it 
became more bothersome when his back pain was more severe.  
The pain was on the lateral side of the knee.  The veteran 
noted a lot of popping in the knee, and due to entire left 
side of his body, he was unable to run.  

The veteran reported that active ranges of motion of the left 
shoulder were limited by pain, and he was very tender over 
the left acromial clavicular joint.  A physical examination 
of the left knee did not reveal swelling, effusion, or 
instability.  The knee had an active range of motion of 0-135 
degrees, and the examiner did not find any atrophy in the 
lower extremities.  

An x-ray of the left shoulder was within normal limits except 
for significant degenerative arthritis at the acromial 
clavicular joint.  The examiner stated:  "It should be noted 
that the radiologist read these x-rays as showing a possible 
old fracture between the middle distal third of the clavicle.  
I do not believe there was a fracture and the patient denies 
ever having a fracture of his clavicle."  

An x-ray of the left knee was unremarkable.  There was "very 
minimal degenerative changes" seen.  The examiner noted that 
the veteran's service medical records contained a complaint 
only of right shoulder pain, but also contained reference to 
left knee pain.  Despite the fact that the veteran had 
degenerative arthritis of the left shoulder, the examiner 
believed that the veteran's left shoulder complaints were not 
related to the helicopter crash.  Additionally, because the 
examiner did not find any "real objective or radiographic 
evidence" of a left knee disability, the veteran's left knee 
complaints were not related to the crash either.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

III.  Analysis

At most, the May 2004 VA examiner's negative opinion 
regarding the veteran's left shoulder and left knee 
disability brought the evidence to an approximate balance, 
which thus requires the application of the benefit of doubt 
doctrine.  See Gilbert v. Derwinski, 1 Vet. App. at 55.

Particularly, the evidence of record, (including the 
veteran's report of arthritic symptomatology since 1970 and 
that the left side of his body was most affected in the 1968 
in-service crash), indicates diagnoses of osteoarthritis.  
These assessments were made in reference to the circumstances 
of the veteran's military service, including an incident of a 
helicopter crash.  The medical professionals who rendered 
diagnoses generally related the veteran's pain and arthritis 
to trauma, and "wear and tear."  Additionally, the 
veteran's service medical records contain notations of 
complaints of injury in relation to the crash.  As such, the 
evidence of record, in relation to 38 U.S.C.A. § 5107(b), 
establishes the veteran's claim of service connection.

It is noted, however, that the veteran complained of a left 
knee injury and left shoulder pain at the recent VA 
examination.  He clarified that the left side of his body 
sustained the injury of the in-service crash.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Based on this information, 
the pending claim of service connection concerns a left knee 
disability and a left shoulder disability.  As such, the 
claim is granted for these disabilities.  


ORDER

Entitlement to service connection for a left knee disability, 
and a left shoulder disability, is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


